DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The last line reads “the burr hole”, however should instead read as --the portal--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the central passage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes it will be read as --a central passage formed in the exterior wall--.  Claims 16-19 are rejected due to their dependency on claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino et al., hereinafter “Baudino” (U.S. Patent No. 5,927,277) in view of Skakoon et al., hereinafter “Skakoon” (U.S. Pub. No. 2002/0052610), both cited in IDS filed 08/27/21.
Regarding claims 1 and 7, Baudino discloses an apparatus to immobilize an instrument relative to a patient, comprising: 
a base 10 (see burr hole ring 10 in Figures 1-4) having an exterior wall sized and shaped to be disposed about a portal into the patient, wherein the exterior wall forms a central passage 24 through the exterior wall to the portal; and 
an insert (see 34 in Figures 5-8, similar to “snap ring” 18 in Figure 4 or 84 in Figure 15B) sized and shaped to be disposed within the central passage, the insert having an internal wall that forms an access opening (which receives lead 32) through the insert;
a first retaining member 36 having a first edge and a second retaining member 38 having a second edge moveable relative to one another (see two moving opposing arms 36, 38 in Figures 5-8), 
wherein the first retaining member and the second retaining member are configured to move to engage the instrument within the access opening configured to hold the instrument therebetween that is extending through the central passage, the access opening, and into the portal (see col. 5, lines 3-8).
However, Baudino does not disclose at least one hole formed through the base separate from the central passage configured to have a fastener passed therethrough to fasten the base to the patient, wherein the at least one hole formed through the base includes a first hole and a second hole; wherein the first hole is opposite the second hole relative to the central passage.  Baudino also does not disclose the first retaining member and the second retaining member maintain the first edge opposed to the second edge throughout their full range of movement relative to one another.
In the same field of art, namely instrument immobilizers, in Figures 3-5, Skakoon teaches first and second holes formed through a base 104 separate from a central passage 307, the holes being opposite relative to the central passage and configured to have fasteners 200A-B passed therethrough, respectively, to fasten the base to the patient (see paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have holes formed through the base, as taught by Skakoon, to Baudino in order to allow fasteners therethrough to securely position and stabilize the base and prevent movement relative to the patient portal.  
Skakoon also teaches in Figure 27, a first retaining member 2704A having a first edge and a second retaining member 2704B having a second edge wherein the first and second retaining members maintain the first edge opposed to the second edge throughout their full range of movement relative to one another (2704A-B have opposing edge surfaces that face each other and maintain opposed to each other when sliding towards and away from another; see paragraph [0080]).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the insert of Baudino with a first and second retaining member that maintain the first edge opposed to the second edge throughout their full range of movement relative to one another, as taught by Skakoon, since substituting one known clamping mechanism (insert with slidable retaining members 2704A-B in Skakoon) for another (insert with movable arm retaining members 36, 38 in Baudino) would have yielded predictable results, namely clamping an instrument extending through the base.  See MPEP 2143. 
	Regarding claims 2 and 4, Baudino discloses the insert 34 is configured to be rotated when disposed within the central passage of the base, and wherein the insert is capable of being rotated around the instrument (see col. 5, lines 15-18 and col. 2, lines 35-40).
Regarding claims 5-6, Baudino discloses the exterior wall is an annular wall (see Figure 2; exterior wall of base 10 is a ring or annular shape) of the base and forms a lateral exit groove (see groove near 26 in Figure 2 that is similar to groove 92 in another embodiment in Figure 15B) that extends from the central passage to an exterior surface of the exterior wall, and the lateral exit groove is configured to receive the instrument and shaped to retain a portion of the instrument within the lateral exit groove (as groove 92 retains lead 82 in Figure 15A).  Additionally, in Figure 2, Skakoon teaches a base 104 with a lateral exit groove 202 sized and shaped to retain a portion of the instrument within the groove (see paragraphs [0051]-[0052]).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the base with a lateral exit groove sized and shaped to retain a portion of the instrument within the groove, as taught by Skakoon, to Baudino in order to permit the instrument to exit the base such that it may lie generally parallel to the skull surface and thereby retain the proximal end of the instrument (Id.).
	Regarding claims 8-9, Baudino discloses a cap configured to be affixed to the base (see col. 5, lines 24-30), wherein the cap is sized and shaped to cover the insert and the central passage (as cap 90 covers insert 84 and central passage 88 in Figures 15A-15B).
	Regarding claim 10, Baudino discloses the base 10 is substantially a toroid
shape (see Figure 2).
	Regarding claim 11, Baudino discloses the first retaining member and the second retaining member within the insert engages the instrument to retain (see col. 5, lines 3-8).
	Regarding claims 12-13, Baudino discloses the first retaining member has an edge that forms a first semicircular cutout (see semicircular surface between teeth 37 in Figures 5-7) and the second retaining member has an edge that forms a second semicircular cutout (see opposing semicircular surface between teeth 39; Id.), wherein the first semicircular cutout and the second semicircular cutout are configured to form a substantially circular opening when the first retaining member and the second retaining member are positioned adjacent to one another (see Figure 7).
	Regarding claim 14, Baudino discloses the claimed device, except for the insert includes at least one detent and the base includes at least one grooved surface to engage the at least one detent.
However, in Figures 3-4, Skakoon teaches an insert 110 that is capable of being selectively engaged to base 104 (see detents 400A-B on insert 110 that “snap fit” into grooved surfaces on base 104) to prevent unwanted rotation of the insert relative to the base (see paragraphs [0053]-[0054]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the insert with at least one detent and the base with at least one grooved surface, as taught by Skakoon, to Baudino for securing the insert and precision in positioning the instrument (see Skakoon; paragraph [0053]).
Regarding claims 15-16, Baudino discloses a method of immobilizing an instrument relative to a patient (see abstract), comprising:
positioning a base 10 having an exterior wall about a portal into the patient (see Figure 1);
positioning an insert (see 34 in Figures 5-8, similar to “snap ring” 18 in Figure 4 or 84 in Figure 15B) within a central passage 24 formed in the exterior wall;
moving a first retaining member having a first edge and a second retaining member having a second edge relative to one another (see two moving opposing arms 36, 38 in Figures 5-8);
holding the instrument between the first edge and the second edge (see lead 32 being held in Figure 7).
However, Baudino does not disclose the step of fixing the base to the patient with a fastener positioned through at least one hole in the exterior wall; and the first retaining member and second retaining member maintain the first edge opposed to the second edge throughout their full range of movement relative to one another.  
In the same field of art, namely instrument immobilizers, in Figures 3-5, Skakoon teaches first and second holes formed through a base 104 separate from a central passage 307, the holes being opposite relative to the central passage and fixing the base to the patient with fasteners 200A-B passed through the holes, respectively, to fasten the base to the patient (see paragraph [0051]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have the step of fixing the base to the patient, as taught by Skakoon, to Baudino in order to securely position and stabilize the base and prevent movement relative to the patient portal.  
Skakoon also teaches in Figure 27, a first retaining member 2704A having a first edge and a second retaining member 2704B having a second edge wherein the first and second retaining members maintain the first edge opposed to the second edge throughout their full range of movement relative to one another (2704A-B have opposing edge surfaces that face each other and maintain opposed to each other when sliding towards and away from another; see paragraph [0080]).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the insert of Baudino with a first and second retaining member that maintain the first edge opposed to the second edge throughout their full range of movement relative to one another, as taught by Skakoon, since substituting one known clamping mechanism (insert with slidable retaining members 2704A-B in Skakoon) for another (insert with movable arm retaining members 36, 38 in Baudino) would have yielded predictable results, namely clamping an instrument extending through the base.  See MPEP 2143. 
Baudino also does not disclose positioning at least a portion of the instrument within a lateral exit groove of the base in Figures 5-8, but teaches groove 92 retains lead 82 in another embodiment of Figure 15A, and also does not disclose selecting a first lateral exit groove or a second lateral exit groove. 
In Figure 2, Skakoon teaches a base 104 with a lateral exit groove 202 sized and positioning an instrument within the groove (see paragraphs [0051]-[0052]).  In Figure 5 and paragraph [0055], Skakoon further teaches first and second lateral exit grooves 202 can be used for the instrument to laterally exit.  
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the base with lateral exit grooves, as taught by Skakoon, to Baudino in order to permit the instrument to facilitate exiting the base in different positions as needed such that it may lie generally parallel to the skull surface and thereby retain the proximal end of the instrument (Id.).
Regarding claim 17, Baudino discloses rotating the insert within the base prior to the holding the instrument between the first edge and the second edge (see col. 5, lines 15-18 and col. 2, lines 35-40).
	Regarding claim 18, Baudino discloses fixing a cap to the base after the holding the instrument between the first edge and the second edge (see col. 5, lines 24-30).
	Regarding claim 19, Baudino discloses positioning the first retaining member and the second retaining member 36, 38 positioned adjacent to one another to form a substantially circular opening; and positioning the instrument 32 within the formed circular opening (see Figure 7).
Regarding claim 20, Baudino discloses an apparatus to immobilize an instrument relative to a patient, comprising:
a hoop-shaped base 10 (see burr hole ring 10 in Figures 1-4) having an exterior wall that forms a central passage 24 and a grooved surface 16 disposed upon an intermediate surface therein (see Figure 3), the hoop-shaped base sized and shaped to be disposed about a cranial burr hole of the patient; and
an insert (see 34 in Figures 5-8, similar to “snap ring” 18 in Figure 4 or 84 in Figure 15B) rotatably received within the central passage (see col. 5, lines 15-18 and col. 2, lines 35-40), the insert having: 
a body 34 having an insert exterior wall (outside wall of snap ring);
a first retaining member 36 moveable relative to the body (see Figures 5-8); and 
a second retaining member 38 moveable relative to the body (Id.); 
wherein the first retaining member and the second retaining member are configured to move toward and move away from one another within the body (within the loop of body 34) and the first retaining member has a first engagement face (see semicircular surface between teeth 37 in Figures 5-7)  and the second retaining member has a second engagement face (see opposing semicircular surface between teeth 39; Id.);
wherein the instrument is operable to be held between the first engagement face and the second engagement face (see lead 32 is held in Figure 7); and
a cap configured to be affixed to the hoop-shaped base with the insert within the central passage (see col. 5, lines 24-30).
However, Baudino does not disclose at least one detent extending from the insert exterior wall and projecting to a side of the body to engage the grooved surface;
In Figures 3-4, Skakoon teaches an insert 110 that is capable of being selectively engaged to base 104 (see detents 400A-B that extend from an insert exterior wall and project to a side of a body of the insert 110, wherein the detents “snap fit” into grooved surfaces on base 104) to prevent unwanted rotation of the insert relative to the base (see paragraphs [0053]-[0054]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the insert with at least one to engage the grooved surface, as taught by Skakoon, to Baudino for securing the insert and enhanced precision in positioning the instrument (see Skakoon; paragraph [0053]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-20 of U.S. Patent No. 10,974,029 (see corresponding patent claims in the table below that encompass the application claims).  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the claimed subject matter in the application claims are encompassed within the corresponding patent claims

Application
17/224,618 claims
US Patent 10,974,029 claims
US Patent 10,058,681 claims
1
1
1, 3
2
2
1
3
 
1
4
3
1
5
4
2
6
5
2
7
6
1 
8
7
14
9
8
14
10
9
1 
11
10
1
12
11
12
13
12
13
14
13
4
15
15
31
16
16
31
17
17
35
18
18
31 
19
19
18
20
20
27



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-14, 18, 27, 31, 35 of U.S. Patent No. 10,058,681 (see corresponding patent claims in the table above that encompass the application claims) in view of Skakoon (U.S. Pub. No. 2002/0052610).  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that most of the claimed subject matter in the application claims are encompassed within the corresponding patent claims, wherein the application claims merely add obvious features missing in the patent claims.  
For instance, claims 1 and 7 of the application is encompassed within claim 1 of the patent, except for at least one hole formed through the base separate from the central passage configured to have a fastener passed therethrough to fasten the base to the patient and opposing first and second holes.  However, in the same field of art, namely instrument immobilizers, in Figures 3-5, Skakoon teaches first and second holes formed through a base 104 separate from a central passage 307, the holes being opposite relative to the central passage and configured to have fasteners 200A-B passed therethrough, respectively, to fasten the base to the patient (see paragraph [0051]). It would have been obvious to one of ordinary skill in the art at the time of invention to have holes formed through the base, as taught by Skakoon, to the patent claims in order to allow fasteners therethrough to securely position and stabilize the base and prevent movement relative to the patient portal.
	Claim 10 is encompassed within claim 1 of the patent except for the base being substantially a toroid shape.  Skakoon further teaches in Figure 5 a base 104 being substantially a toroid in shape. One of ordinary skill in the art would have modified the patent claims such that the base is substantially toroidal in order to surround and form a central passage about a circular burr hole (see paragraph [0048] of Skakoon).
	Claims 15-16 are encompassed within claim 31 of the patent, except for positioning at least a portion of the instrument with a lateral exit groove of the base, and selecting a first lateral exit groove or a second lateral exit groove.  In Figure 2, Skakoon teaches a base 104 with a lateral exit groove 202 sized and positioning an instrument within the groove (see paragraphs [0051]-[0052]).  In Figure 5 and paragraph [0055], Skakoon further teaches selecting a first or second lateral exit groove 202 which can be used for the instrument to laterally exit. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the base with lateral exit grooves, as taught by Skakoon, to the patent claims in order to permit the instrument to facilitate exiting the base in different positions as needed such that it may lie generally parallel to the skull surface and thereby retain the proximal end of the instrument (Id.).
	Claims 18 and 20 are encompassed within claims 31 and 27, respectively, of the patent, except for fixing a cap to the base after the holding the instrument between the first edge and the second edge, or a cap configured to be affixed to the hoop-shaped base with the insert within the central passage.  In Figures 2-3 and paragraph [0048], Skakoon teaches fixing a cap 112 to a base 104 after holding the instrument.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a cap, as taught by Skakoon, in order to soften the profile of the device under the patient’s scalp (Id.). 
Allowable Subject Matter
Claim 3 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejection set forth above, and also if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious an apparatus capable of immobilizing an instrument including, along with the rest of the limitations of claim 1, the first edge being a first beveled edge and the second edge is a second beveled edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771